COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS


                                               §
NEJLA BOTRIE,                                                   No. 08-16-00200-CV
                                               §
                             Appellant,                            Appeal from the
                                               §
v.                                                               353rd District Court
                                               §
WINDRIDGE INVESTORS, LLC,                                      of Travis County, Texas
                                               §
                              Appellee.                       (TC# D-1-GN-13-003460)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 16TH DAY OF SEPTEMBER, 2016.


                                           STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.